PER CURIAM.
Affirmed on the authority of Novaton v. State, 610 So.2d 726 (Fla. 3d DCA 1992), review granted, 624 So.2d 267 (Fla.1993).

ON MOTION FOR CERTIFICATION

PER CURIAM.
We hereby certify to the Supreme Court that this case involves the same question, which is of great public importance, as the one involved in Novaton v. State, 610 So.2d 726 (Fla. 3d DCA 1992), review granted, 624 So.2d 267 (Fla.1993):
Does a defendant, who knowingly entered into a plea agreement, thereby waive an otherwise viable double jeopardy claim.